Citation Nr: 1704560	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  15-39 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than June 19, 2012, for the grant of service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial evaluation in excess of 50 percent for PTSD.  

3. Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from August 1994 to January 1996.

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The rating decision granted service connection for PTSD and assigned a 50 percent evaluation, effective June 19, 2012.  

The Board observes that the Veteran's October 2015 VA Form 9 Substantive Appeal relates that she was only appealing the issue of entitlement to an increased initial evaluation for PTSD.  However, a December 2015 VA Form 8 Certification of Appeal reveals that VA certified both the earlier effective date and increased initial evaluation issues to the Board.  During a November 2016 hearing before the undersigned Veterans Law Judge, the Veteran testified to both issues.  In light of these facts, the Board finds that it has jurisdiction over the earlier effective date issue as well as the increased initial evaluation issue.

In November 2016 correspondence, the Veteran submitted medical evidence that she was entitled to a TDIU.  Although this claim has not been developed by the RO, a TDIU claim is part of the increased rating claim before the Board because the claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, the issue is now properly before the Board.

The Veteran has reasonably raised a challenge to the finality of the March 1996 rating decision based on clear and unmistakable error (CUE) alleging that the evidence of record at that time was sufficient to support a grant of service connection. This claim has not been adjudicated by the RO, and the Board does not have jurisdiction to adjudicate it. Thus, it is REFERRED to the RO for adjudication. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The issues of entitlement to an increased initial evaluation and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's original claim for a psychiatric disability (dependent personality disorder) was denied by a March 1996 rating decision; she did not appeal it, and the decision became final.  

2.  The Veteran filed an informal claim for service connection for discharged due to personality disorder, military sexual trauma (MST), anxiety, depression and PTSD on June 19, 2012. 


CONCLUSION OF LAW

The criteria for an effective date earlier than June 19, 2012, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2015); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In this regard, the Board observes that the development requested in the Remand section below would not affect the outcome of the Veteran's earlier effective date claim.  The Veteran herself asserts that she is entitled to the claimed earlier effective date based on the procedural history of the claim as reflected by the current record.  Any evidence obtained pursuant to the development sought below would be irrelevant to the Veteran's earlier effective date claim.

The Veteran contends that the effective date for the grant of service connection for PTSD should be January 1996.  The Board observes that the Veteran was separated from active duty, and submitted her initial claim for service connection, in January 1996.  She contends that VA did not believe that she had PTSD when it issued the March 1996 rating decision denying service connection for dependent personality disorder.  She contends that VA had the same information in January 1996 as it did when it granted service connection for PTSD in the October 2013 rating decision on appeal.  To the extent that this allegation is construed as a CUE challenge to the finality of the prior denial, this challenge is referred to the RO for appropriate action in the Introduction portion of this decision. 

The relevant law provides that, except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

The Board finds that the preponderance of the evidence is against an effective date earlier than June 19, 2012, for the grant of service connection for PTSD.  

The Veteran's original claim for service connection was received on January 16, 1996.  At that time, she specifically claimed service connection for a personality disorder, citing onset in November 1995.  It was denied by the March 1996 rating decision, based on a review of service treatment records.  The Veteran was provided notice of the decision and her appellate rights.  She did not submit new and material evidence within one year of that decision and did not appeal the denial, and the March 1996 rating decision became final.

A Report of General Information dated June 19, 2012, reflects that the Veteran filed an informal claim for service connection for "discharged due to personality disorder, MST, anxiety, depression and PTSD."  She submitted a VA Form 21-526 in September 2012.  The October 2013 rating decision on appeal granted service connection for PTSD, effective June 19, 2012.  

Under the law, the effective date for a grant of service connection on the basis of the receipt of new and material evidence following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q).  As such, the RO assigned the earliest possible effective date for its grant of the reopened claim, which as noted above was received by VA on June 19, 2012.  See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003). 

There was no new and material evidence submitted within one year of the March 1996 rating decision that denied the initial claim of service connection.  The record contains no evidence dated before the June 19, 2012, informal claim that constitutes an application to reopen the claim for service connection for a psychiatric disability or that can be construed as a formal or informal request to reopen the claim for service connection for a psychiatric disability.  Thus, the Board finds that an effective date prior to June 19, 2012, for the grant of service connection for PTSD is not warranted.  

In sum, the evidence demonstrates that the Veteran is not entitled to an effective date prior to June 19, 2012, for the grant of service connection for PTSD.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

ORDER

An effective date prior to June 19, 2012, for the grant of service connection for PTSD is denied.  


REMAND

The most recent VA examination of the Veteran's service-connected PTSD was conducted in September 2013.  The examination report provides that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.  The examiner assigned a GAF score of 58.  

In an October 2016 report and an accompanying Disability Benefits Questionnaire (DBQ), a private psychologist states that the Veteran's ability to maintain/sustain gainful employment was doubtful because of the chronicity of her service-connected trauma.  The private psychologist states that the Veteran's GAF score was 48 (DSM IV), and a 100 percent evaluation and TDIU should be considered. 

Therefore, due to the passage of time since the most recent VA examination and the evidence of the worsening of the Veteran's PTSD, the Board finds that additional development is warranted to determine the current nature, extent, severity and manifestations of this disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

As noted above in the Introduction, the issue of entitlement to a TDIU is properly before the Board.  See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749.  This claim is inextricably intertwined with the claim for increased rating for PTSD.

The recently submitted DBQ referenced a FMLA Approval Notice (dated September 9, 2016) and Leave Approval Short-Term Disability Claim (dated October 14, 2016).  Records pertaining to the FMLA and Short-Term Disability claims are not part of the record before VA and should be obtained on remand.  

Since the claim is being remanded, current treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for PTSD complaints since August 2015.  After securing the necessary release, take all appropriate action to obtain these records.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of her service-connected PTSD.  Copies of all pertinent records from the Veteran's eFolders should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the PTSD.  The appropriate DBQ should be filled out for this purpose, if possible.

3.  Then, readjudicate the Veteran's claim for entitlement to an initial evaluation in excess of 50 percent for PTSD and adjudicate the claim for TDIU. If either benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


